Citation Nr: 1825172	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy.

2.  Entitlement to an effective date earlier than April 25, 1989, for the grant of service connection for scoliosis.

3.  Entitlement to initial ratings for scoliosis greater than 10 percent from April 25, 1989, to July 15, 2007; 40 percent from July 16 to September 10, 2007; 20 percent from November 1, 2007, to March 19, 2014; and 60 percent beginning March 19, 2014.
 
4.  Entitlement to an initial rating greater than 30 percent for mood disorder.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1983. 
	
This appeal is before the Board of Veterans' Appeals (Board) from November 2006, June 2011, March 2013, and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1. The Veteran has right lower extremity radiculopathy secondary to his service-connected scoliosis.

2.  No claim for service connection for the Veteran's back disorder was pending prior to the April 17, 1989, date he filed a claim to reopen; the RO misstated the date of the Veteran's claim to reopen as April 25, 1989, rather than April 17, 1989.

3.  The Veteran's scoliosis approximated, at most: slight limitation of motion of the lumbar spine, with flexion greater than 60 degrees from April 25, 1989, to July 15, 2007; flexion limited to 30 degrees from November 1, 2007, to March 15, 2010; and moderate limitation of motion of the lumbar spine, with flexion greater than 30 degrees but not greater than 60 degrees, from March 16, 2010, to March 18, 2014; it has never approximated unfavorable ankylosis of the entire spine. 

4.  The Veteran's mood disorder has resulted in occupational and social impairment with reduced reliability and productivity.

5.  Beginning June 30, 2013, the Veteran has been is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, which are of the common etiology of his service-connected back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for an effective date of April 17, 1989, but no earlier, for the grant of service connection for scoliosis, have been met.  38 U.S.C. §§ 5110(a), 7105 (2012); 38 C.F.R. §§ 3.104, 3.158(a), 3.400, 20.302, 20.1103 (2017).

3.  The criteria for a rating of 40 percent, but no greater, for scoliosis from November 1, 2007, to March 15, 2010, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2017).

4.  The criteria for initial ratings for scoliosis greater than 10 percent from April 25, 1989, to July 15, 2007; 40 percent from July 16, 2007, to March 15, 2010; 20 percent from March 16, 2010, to March 18, 2014; and 60 percent beginning March 19, 2014, have not been met.  38 U.S.C. § 1155, 5110(g) (2012); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5237, 5243, 5295, 5292, 5293, Plate V (2002, 2003, 2017).

5.  The criteria for an initial rating of 50 percent, but no greater, for mood disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2017).

6.  The criteria for a TDIU beginning June 30, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran's claims for service connection for right and left lower extremity radiculopathy (initially characterized as chronic pain syndrome of each extremity) were denied in a June 2011 rating decision.  The Veteran filed a notice of disagreement with these determinations in October 2011.  In June 2014, the agency of original jurisdiction (AOJ) granted service connection for left lower extremity radiculopathy; however, in a June 2014 statement of the case, the AOJ continued to deny service connection for right lower extremity radiculopathy.  The Veteran perfected an appeal of this issue in a July 2014 VA Form 9.  

The medical evidence as to whether the Veteran has right lower extremity radiculopathy secondary to his service-connected back disability is mixed.  On July 2013 VA treatment, straight leg raise was positive for the right lower extremity at 90 degrees; on February 2014 VA treatment, straight leg raise did not produce any tenderness nor did Patrick's maneuver, reflexes and strength were normal, sensation was intact, and it was noted that the lower extremity pain appeared to be musculo-skeletal in origin.  On April 2011 VA examination, while it was noted that the Veteran reported pain in the lower extremities, it was determined that he did not have nerve dysfunction, that the findings of loss of sensation were very subjective and he had normal reflexes and motor examination.  Also, on March 2014 VA examination, it was noted that, while the Veteran had unexplained neurological symptoms, they could not be explained without a complete neurological work up, and there was no evidence that such current symptoms were related to his service-connected back condition.  Conversely, a January 2017 evaluation by a private chiropractor reflects and assessment of right leg radiculopathy involving the sciatic nerve.

A June 2014 magnetic resonance imaging (MRI) of the Veteran's spine revealed moderate bilateral facet arthropathy at the L4-S1 level.  A July 2014 report from a private orthopedic surgeon, Dr. D.M., acknowledged review of several of the Veteran's treatment records regarding his right lower extremity symptoms and pathology, including his spine MRIs.  Dr. D.M. provided the opinion that "[t]here is no question that there is objective evidence of involvement of the Veteran's right S1 nerve root...as noted in the MRI exam of his lumbar spine."  Dr. D.M. assessed that "the abnormal MRI findings (L5/S1 herniated disc) correlated 100 percent from an anatomical standpoint with the veteran's bilateral lower extremity radicular symptoms."

Given the above, the evidence as to whether the Veteran has right lower extremity radiculopathy due to his service-connected low back disorder to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has right lower extremity radiculopathy secondary to his service-connected scoliosis.  Accordingly, service connection for right lower extremity radiculopathy must be granted.

II.  Earlier Effective Date

The effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

As reflected in the Veteran's December 2007 notice of disagreement with the April 25, 1989, effective date of service connection for scoliosis, the Veteran asserts that the date of his claim for his back disability was August 16, 1983.  During the Veteran's May 2017 Board hearing, his attorney indicated that the Veteran's initial claim had been lost, and not processed or adjudicated by VA.

The record reflects that the Veteran filed a claim for service connection for his back disorder on August 26, 1983.  He was provided a VA examination in connection with the claim in September 1983.  In a September 1983 rating decision, mailed to the Veteran in December 1983, the RO denied service connection for the Veteran's claimed back condition.  Based on service treatment records and the September 1983 VA examination findings, the RO determined that the Veteran's back condition was diagnosed as thoracolumbar scoliosis, and was a constitutional or developmental abnormality and not a disability under the law.  

In a January 1984 statement to VA, the Veteran requested that VA reconsider his case and grant him compensation for his condition.  In March 1984, the RO responded to the Veteran, informing him again that his service connection claim for a back condition had been denied in a decision mailed to him in December 1983.  The RO further informed the Veteran that to reopen his claim, new and material evidence must be submitted, which may be medical or non-medical evidence, such as statements from friends.  

In a May 1985 letter to VA, the Veteran requested "to know what progress ha[d] been made on [his] case."  In an August 1985 response letter, the RO again advised the Veteran that his claim for back condition was previously denied, and that he was informed of this denial in December 1983 and again in April 1984.  It informed him that the period during which he might have appealed this decision had expired, and the decision had become final.  It further informed him of the following:  

After examining your recent claim for benefits, we find that it is essentially a duplicate of the claim you previously filed.  The evidence you submitted is not considered new and material.  Therefore, no change in our previous decision is warranted.

To reopen your claim you must submit new and material evidence, which has not already been considered, showing manifestations of your claimed condition during service.

If you disagree with our decision that the evidence which you recently submitted is not new and material, you may appeal the decision by informing us within one year from the date of this letter.

The Veteran filed another claim for service connection for his claimed back disorder on April 17, 1989.  In November 2006, in light of the service treatment records and newly submitted medical evidence beginning in the 1990s, the Board granted service connection of a low back disorder on the basis of aggravation of a pre-existing disability.

Thus, the record shows that the Veteran's initial August 26, 1983, service connection claim was adjudicated and denied by VA in a decision sent to him in December 1983.  The Veteran did not appeal the decision.  While he requested that VA reconsider his case and grant him compensation for his condition in January 1984, VA informed him that his claim had been decided and that new and material evidence was required to reopen his claim, and gave him examples of such evidence, but the Veteran did not respond within one year.  See 38 C.F.R. § 3.158(a).  In response to the Veteran's May 1985 inquiry, in August 1985, the RO informed him that: that his original service connection claim had been denied, and that this denial was final; that his new submission was essentially a duplicate of his previously denied claim; that he had not submitted evidence considered new and material, and thus no change in the previous decision is warranted; and that he may appeal the determination in the August 1985 letter by informing VA within one year of his intent to do so.  The Veteran never filed any such appeal, and his next claim for service-connection for his back disorder was April 17, 1989.  Thus, no claim for service connection for the Veteran's back disorder was pending prior to April 17, 1989, and no effective date earlier than this is warranted for the grant of service connection for scoliosis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Finally, the Board notes that, in the November 2006 rating decision effectuating the Board's grant of service connection for low back disorder, the RO appears to have misstated the date of the Veteran's claim to reopen as April 25, 1989, rather than April 17, 1989.  As that claim appears to have been filed on April 17, 1989, this should be the effective date of the grant of service connection.  Accordingly, an effective date of April 17, 1989, but no earlier, is warranted for the grant of service connection for scoliosis in this case.

III.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

A. Scoliosis

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2002)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, DC 5293 (as in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, with DC 5243 as the new code for intervertebral disc syndrome (IDS).

Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board will thus consider the regulations in effect both prior to and since September 26, 2003, as well as those both prior to and since September 23, 2002.  The Board observes, however, that when an increase is warranted based solely on the revised criteria, the effective date for the increase cannot be earlier than the effective date of the revised criteria.  See 38 C.F.R. § 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to September 26, 2003, the Veteran's back disability was categorized for rating under Diagnostic Code (DC) 5292 for limitation of motion of the lumbar spine.  

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain with characteristic pain on motion warrants a 10 percent disability rating.  A 20 percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  Severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Also, under the criteria in effect prior to September 23, 2002, IDS is evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 (2002).

Under the version of DC 5293 in effect from September 23, 2002, to September 25, 2003, IDS can be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining, under 38 C.F.R. § 4.25, separate evaluations of chronic orthopedic and neurologic manifestations associated with IDS, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board also notes that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the Board's determination of an issue.  The Board evaluates all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Beginning September 26, 2003, the Veteran's back disability is rated under DC 5243-5237, and is therefore rated according to DC 5237 for lumbosacral or cervical strain.  See 38 C.F.R. §§ 4.20, 4.27.  It is thus is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As reflected in a September 2017 statement and in his testimony during his May 2017 Board hearing, the Veteran asserts that his 60 percent rating for his back disability should be back to September 11, 2007.  He further asserts that, prior to that date, back to the April 25, 1989, date of service connection, his back disorder warranted a higher initial rating than 10 percent.  

After reviewing the record, the Board finds the following regarding the Veteran's scoliosis disability: a rating greater than 10 percent is not warranted from April 25, 1989, to July 15, 2007; a rating great than 40 percent is not warranted from July 16 to September 10, 2007; a rating of 40 percent, but no greater is warranted from November 1, 2007, to March 15, 2010; a rating greater than 20 percent is not warranted from March 16, 2010, to March 18, 2014; and a rating greater than 60 percent is not warranted from March 19, 2014.  The Board notes that for the period of September 11 to October 31, 2007, the Veteran received a temporary 100 percent rating for his disability, and his rating for this specific period is not on appeal. 

1.  April 25, 1989, to July 15, 2007

From April 25, 1989, to July 15, 2007, a rating greater than 10 percent is not warranted under any of the pertinent rating criteria.

On July 1992 VA examination, the Veteran reported lower back pain with occasional exacerbations with prolonged standing, working around the house, etc.  Gait was normal.  Forward flexion to 6 inches from touching toes, extension to 25 degrees, and all other motion normal, with mild discomfort noted with forward bending.  Subsequent medical records from the 1990s reflect findings consistent with that examination.  March and April 1994 rehab notes for low back pain reflect findings of active range of motion of the trunk being "100 percent within normal limits," and on November 1996 treatment the Veteran private evaluation the Veteran reported that on "bad days" he got pain that felt like burning pain, and not being able to stand too long.  A July 1999 private evaluation reflects findings of flexion to 75 degrees.  

Treatment records dated from 2000 to 2005 reflect continuing reports of lower back pain and tenderness, and occasional reporting of back spasms.  On June 2000 private treatment, it was noted that the Veteran's "lumbar range of motion with flexion does not show any appreciable pain," but that "[e]xtension does show some mild pain at 0-5 degrees."  Treatment he was noted to have received included sessions of physical therapy, antiinflammatory and pain medications, trigger point injections, and a procedure of fluoroscopically guided infiltration blocks of bilateral lumbar facets at L2-L3, L3-L4, L4-L5 and L5-S1, using local anesthetic and corticosteroids with anesthetically induced local sedation.

November 2005 to June 2006 private medical records show continuing treatment for back pain.  On April 5, 2006, treatment, the Veteran was noted to have had pain in his low back with occasional spasms in his low back, described as on and off and usually worse with movement or flexion or extension.  On examination, he had slight pain with flexion and extension of the lumbar spine with decreased range of motion in flexion extension and lateral rotation.  On April 26, 2006, treatment, evaluation of the back revealed minimal tenderness to palpation of his low back.

On October 5, 2006, treatment, the Veteran described his low back pain as currently constant, sharp, achy, moderately severe, and exacerbated by all activity as well as sitting long periods of time.  On lumbar range of motion testing, flexion within normal limits with no end-range pain; extension and bilateral lateral bending was within normal limits with end-range pain.  Muscle tone was normal, as was heel, toe, and tandem walking.

On June 2007 treatment for comprehensive pain management, the Veteran's gait, heal standing, and toe standing were normal.  There was tenderness, tightness and pain noted over the lumbar midspine and paraspinals.  On lumbar range of motion testing, there was 75 degrees of flexion, 20 degrees extension, 30 degrees for lateral bending on each side, and 80 degrees rotation, limited due to pain.

Thus, for the period of April 25, 1989, to July 15, 2007, the Veteran's back disability was productive of pain, tenderness, some limitation of motion, and occasional back spasms; occasional exacerbations with sitting too long and activity involving the back, and difficulty with prolonged standing and regular use of the back.  Range of motion was measured on multiple occasions throughout this period and consistently measured as limited to 75 degrees at most, and often noted to be within, or close to, normal limits.

Even considering the Veteran's pain, functional limitation, and other such relevant factors, his back disability during this period more closely approximated: slight, rather than moderate, limitation of motion of the lumbar spine; characteristic pain on motion, rather than muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position; and forward flexion of the thoracolumbar spine greater than 60 degrees flexion rather than 30 to 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Accordingly, under the applicable rating criteria, both prior to and after September 26, 2003, the Veteran's spine disability more closely approximated those for a 10 percent rating than those for a 20 percent rating during this period.  

Also, during this period, while occasional back spasms and occasional exacerbations were noted, no symptomatology more closely approximating moderate IDS with recurring attacks than mild IDS was shown, and no periods of acute signs and symptoms due to IDS that requiring bed rest and treatment prescribed by a physician-much less any having duration of at least two weeks during any 12-month period-were shown.  Thus, no greater rating than 10 percent under any of the criteria for IDS is warranted during this period.  

2.  July 16, 2007, to March 15, 2010; March 16, 2010, to March 18, 2014; and beginning March 19, 2014

On July 16, 2007, orthopedic examination, the Veteran had moderate tenderness in the left and right lumbar paraspinal area.  Active lumbar flexion was from 0 to 30 degrees, and pain elicited with active lumbar flexion and associated with dizziness; extension and bilateral lateral flexion was 20 degrees.  There was normal stability, strength, and tone.  Based on this evaluation, and specifically the Veteran's limitation of motion to 30 degrees, the AOJ, in September 2016, granted a 40 percent rating from this date to September 10, 2007.  From September 11 to October 31, 2007, the Veteran received a temporary total rating for a discectomy procedure.  Beginning November 1, 2007, the AOJ assigned a 20 percent rating, apparently based on findings made on March 16, 2010, VA examination. 

November 2007 to March 2010 private treatment records reflect continuing back pain.  However, the record shows no clear evidence that the Veteran's back disability substantially improved from the time of the July 16, 2007, evaluation until a March 16, 2010, VA examination, or findings that reflect that a rating of less than 40 percent was warranted during this period.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 40 percent is also warranted for his back disability for the period from November 1, 2007 to March 15, 2010. 

However, beginning March 16, 2010, until March 19, 2014, the record shows that the Veteran's disability consistently more closely approximated the criteria for a 20 percent rating than those for any higher rating.  

On March 16, 2010, VA examination, the Veteran reported back pain with flare-ups with any heavy lifting, sitting for two hours, or prolonged waking or stair usage; he described such flare-ups as spasms lasing 10-15 minutes, with his back being sore the rest of the day.  The Veteran ambulated with use of a cane.  There was noted to have been no incapacitating episodes of spine disease.  On physical examination, there was no spasm but some tenderness and guarding, though not severe enough to be responsible for abnormal gait or spinal contour.  Muscle tone was normal.  On range of motion testing, flexion was to 75 degrees, extension was to 15 degrees, and bilateral lateral flexion and rotation were to 30 degrees; there was no objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion, but no additional limitations.  Lasegue's sign was not positive.  It was noted that functional effects included decreased mobility, problems with lifting and carrying, difficulty reaching, and weakness and fatigue.  

The medical record from March 2010 to March 2014 reflects continuing low back pain noted, with findings similar to the March 16, 2010, VA examination and, moreover, consistent with the criteria for a 20 percent rating under all pertinent rating criteria.   On July 2011 private treatment, it was noted that the "[l]umbar spine has some tenderness at the L5-S1 area, although has fairly normal range."  On November 2011 private chiropractic treatment, flexion was noted to have been to 53 degrees.  

Such evidence also includes a private assessment and evaluation submitted by the Veteran, dated in June 2013, from a private orthopedic surgeon, Dr. D.M.  Dr. D.M., after acknowledging review of a number of the Veteran's treatment records and interview with the Veteran, specifically opined "that his functional (based on loss of motion because of pain, loss of speed and endurance, loss of the ability to perform repetitive motion without pain or weakness) range of motion combined with the fact that he has to utilize a cane for most of his ambulation would qualify under 38 CFR 4.71a... for a 20% percent disability."  Dr.  D.M. stated that the Veteran "has frequent exacerbations on a weekly basis in respect to his lumbosacral spine," and that the Veteran's "pain-free range of motion on a consistent basis certainly does not exceed 60 degrees of flexion."

Later in June 2013, Dr. D.M. evaluated the Veteran.  The Veteran reported constant low back pain, worse when he awakened in the morning, attempted to sit for 45 minutes or stand for 20 minutes, or walk for 2 blocks.  He used a cane when ambulating, and had intermittent spasms.  On range of motion testing, flexion was to 45 degrees with objective painful motion beginning at that part, and lateral flexion 30 degrees or greater bilaterally.  The Veteran was noted not to have had additional limitation of range of motion following repetitive testing, but to have had additional functional loss of pain on movement after repetitive use.  He had guarding or muscle spasm not severe enough to result in abnormal gait or spinal contour.  There was no muscle atrophy.  Dr. D.M. noted that the Veteran had had incapacitating episodes of IDS over the last 12 months, but did not indicate any duration or frequency.  

Even on February 10, 2014, VA treatment, approximately one month prior to his March 19, 2014, VA examination, spine disability symptoms approximating a rating in excess of 20 percent were not indicated.  At the time of this treatment, it was noted that the Veteran had diffuse tenderness to pressure and percussion over the lumbosacral spine, but straight leg raise did not produce any tenderness nor did Patrick's maneuver.  Reflexes were symmetrical and strength was full throughout. 

Thus, for the period March 16, 2010, to March 18, 2014, the Veteran's back disability was productive of pain, tenderness, limitation of motion, and flare-ups including spasms, with resulting functional limitations in mobility, lifting, carrying, reaching, prolonged sitting, standing or walking, and other such regular uses of the back, and use of a cane.  Range of motion was from 45 to 75 degrees.  Considering all relevant factors regarding the Veteran's back disability, during this period it did not approximate severe lumbosacral strain with such symptoms as listing of the whole spine to the opposite side, marked limitation of forward bending in a standing position, or loss of lateral motion; severe limitation of motion of the lumbar spine; or forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In this regard, again, the June 2013 assessment from the Veteran's private orthopedic surgeon, Dr. D.M., reflects the opinion that given all of the Veteran's functional impairment and range of motion loss he would qualify for a 20 percent rating per VA regulations; his subsequent evaluation reflects findings consistent with this assessment.  Accordingly, under all applicable rating criteria, the Veteran's spine disability more closely approximated those for a 20 percent rating than those for a rating any greater during this period.  

On March 19, 2014, VA examination, findings included flexion of the lumbar spine to 15 degrees.  Beginning that date, his back disorder rating has been 60 percent.  During the Veteran's May 2017 testimony before the Board, he conceded that he was not contesting a rating higher than 60 percent, as his disability did not approximate the criteria for such rating of unfavorable ankylosis of the entire spine, and the record reflects as much.  While significant symptoms and functional impairment during this period has been noted, there has nothing approximating the severity of unfavorable ankylosis of the entire spine, as it is described under 38 C.F.R. § 4.71a.  Accordingly, a rating greater than 60 percent has not been warranted at any time for the Veteran's back disability. 

The Board notes that, while on March 2010 VA examination the Veteran was noted not to have had incapacitating episodes of his back disorder, Dr. D.M. in June 2013 noted that the Veteran had had incapacitating episodes of IDS over the last 12 months, but did not indicate any duration or frequency.  Also, on Mach 19, 2014, VA examination, there was a notation of incapacitating episodes having a total duration of at least six weeks during the past 12 months; from this date he has received a 60 percent rating for his back disorder.

However, at no point in the record prior to March 19, 2014-the date the Veteran's 60 percent rating begins-has the extensive medical record reflected what could be considered "severe" IDS with recurring attacks and little intermittent relief or a more severe level of "pronounced" IDS.  Moreover, such extensive records have not reflected periods of acute signs and symptoms requiring bed rest and treatment prescribed by a physician, and certainly not any such episodes having a total duration of 4 weeks or greater in a 12-month period.  Therefore, no greater rating is warranted under any of the criteria regarding IDS.  

Accordingly, a rating greater than 10 percent is not warranted from April 25, 1989, to July 15, 2007; a rating greater than 40 percent is not warranted from July 16 to September 10, 2007; a rating of 40 percent, but no greater is warranted from November 1, 2007, to March 15, 2010; a rating greater than 20 percent is not warranted from March 16, 2010, to March 18, 2014; and a rating greater than 60 percent is not warranted from March 19, 2014.  

B.  Mood disorder

The Veteran's mood disorder is rated under DC 9435, 38 C.F.R. § 4.130.  Under DC 9435, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

On December 2011 VA mental examination, the Veteran was diagnosed with mood disorder.  In determining the Veteran's level of impairment due to his mental disorder, the examiner stated that it was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  On examination, the Veteran admitted to having a sad mood, feelings of guilt, being indecisive, decreased energy, increased irritability, decreased concentration, increased tiredness or fatigue, and his sleep was disturbed due to his pain.  During the interview the Veteran reported that his mood was anxious and sad.  The Veteran presented with a sad mood and reactive, at times crying about his pain the severe spasms and the negative impact it has had on his wife daughter and his life.  Overall he was a very pleasant and cordial, dressed casually and appropriately for the exam.  He admitted to having suicidal thoughts periodically but indicated that he would not act on them, and shared that at times he just wished it would be over.  His symptoms for VA rating purposes were noted to be depressed mood, anxiety, chronic sleep impairment, disturbances of motivation or mood, and suicidal ideation.  

The level of symptomatology and functional impairment assessed on December 2011 VA examination is generally consistent with the other medical evidence of record, including mental health treatment records dated from November 2010 to June 2011, April 2012, and January to April 2013.  Such records reflect adequate hygiene/appearance, flat affect, anxious mood, intact judgement and concentration; logical thought process, good insight, and normal thought content.  There was noted to be a pervasive flat affect and occasional anxiety and panic.  There was continuous chronic pain and continuous moderate to severe difficulty in social vocational and interpersonal functioning.  

On August 2013 state mental disability evaluation, there was noted to be no hallucinations, delusions or related thought pathology observed.  The Veteran admitted to suicide ideas without detail, and gave no impression of being dangerous to himself or others at the present time.  He was oriented.  His ability to understand, remember, and carry out simple instructions was not significantly impacted, but abilities to respond appropriately to others, including supervisors and co-workers, were severely impacted from psychopathology/emotional dysfunctions.  Ability to perform work-related activities in reliable, consistent, peristent manner was opined to be severely impacted.  

Given the record as discussed above, resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 50 percent, but no greater, for his mood disorder is warranted.  

While the level of occupational impairment noted on December 2011 VA examination was consistent with a 30 percent rating, impairment noted elsewhere, such as on August 2013 evaluation, reflects occupational and social impairment of the level of reduced reliability and productivity.  Also, the nature and severity of the Veteran's symptomology-resolving reasonable doubt in his favor-is reasonably consistent with the criteria for a 50 percent rating under DC 9435.  Such symptoms have included flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

However, a rating greater than 50 percent is not warranted.  As discussed above, the Veteran's level of occupational and social impairment has been consistent with, at most, that contemplated in the criteria for a 50 percent rating under DC 9435.  At no point has the Veteran's symptomatology or functional impairment approximated that of the nature or severity of those contemplated in the criteria for a 70 percent rating.  As noted above, thinking, appearance and hygiene, behavior, judgment, an insight have been good and/or normal; symptoms of the severity of periods of violence, interference with routine activities, or lack of ability to function independently, appropriately and effectively have not been shown in the record. 

While the Veteran denied suicidal ideation on August 2011 treatment, he reported some passive suicidal thoughts on December 2011 and August 2013 disability examinations.  However,  even considering this, the Veteran's mental health symptomatology-and resulting occupational and social impairment-as a whole has more closely approximated the criteria for a 50 percent rating than those for any higher rating for the reasons discussed above.  

Finally, the Board notes that, as reflected in his May 2017 testimony before the Board, the Veteran has argued that his Global Assessment of Functioning (GAF) scores have warranted a higher rating for his psychiatric disability.  However, the Veteran's claim for a higher initial rating for mood disorder was certified to the Board in August 2016; it was not pending before the Board by August 4, 2014.  Therefore, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-5) applies in this case.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  
The Board errs when it uses GAF scores at all as evidence to assign a psychiatric rating in cases where the DSM-5 applies.  Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at 9-10 (Vet. App. Feb. 23, 2018).  Thus, consideration of the Veteran's GAF scores in this case is not proper.

Additionally, even assuming the Board were to take into consideration GAF scores, in assessing the Veteran's level of disability in this case, it would find most probative the specifically described and articulated functional impairment on VA examination, state disability examination, and private treatment records. 

Accordingly a rating of 50 percent, but no greater, for mood disorder is warranted.

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran's service-connected disabilities (not including right lower extremity radiculopathy, service-connected in this decision) are as follows: scoliosis, claimed as low back disorder, rated 20 from March 16, 2010, and 60 percent from March 19, 2014; mood disorder with depressive features, associated with scoliosis, rated 50 percent; and left lower extremity radiculopathy associated with scoliosis, rated 10 percent.  His combined rating for compensation is 60 percent from October 23, 2011, and 80 percent from March 19, 2014.  

In this case, the Veteran's service-connected disabilities are of the common etiology of his service-connected back disorder; therefore, they are considered as one 60 percent disability from October 23, 2011.  Thus, as of that date, the schedular criteria for a TDIU have been met.

In his February 2014 application for TDIU benefits, the Veteran indicted that he worked from 1990 to 2013 as a data and operations specialist before retiring due to his disability, and that his education included four years of college.  In March 2014, the Veteran's former employer provided information that the Veteran had been employed as a departmental specialist from 1990 to June 30, 2013; had last been paid for the job in June 2013; and took disability retirement, with July 1, 2013 being the date his benefit began.

A March 2013 evaluation provided by the Veteran's employer indicates that, due to the Veteran's physical and mental condition, including his service-connected conditions, he was no longer able to perform his job functions.  A June 2013 opinion from a private orthopedic surgeon, Dr. D.M., contains the opinion that the Veteran is incapable of consistent work due to his back pathology and symptoms.  A January 2017 evaluation and July 2017 addendum of a private chiropractor also contains the opinion that gainful employment would not be possible given the Veteran's functional limitations due to his back.
  
In April 2014, the Veteran filed a claim with the Social Security Administration (SSA), asserting he was disabled due to his back and mental disorders.  An August 2014 determination from SSA indicates that the Veteran was found to be disabled for the primary diagnosis of "Affective Disorders."

Given the above, resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning June 30, 2013-the final day of the Veteran's full employment of many years, as confirmed by his employer-the Veteran has been is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, considered a single service-connected disability rated 60 percent for TDIU purposes.  Accordingly, a TDIU as of that date is warranted.


ORDER

Service connection for right lower extremity radiculopathy is granted.

An effective date an effective date of April 17, 1989, but no earlier, for the grant of service connection for scoliosis is granted.

A rating of 40 percent, but no greater, for scoliosis from November 1, 2007, to March 15, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Initial ratings for scoliosis greater than 10 percent from April 25, 1989, to July 15, 2007; 40 percent from July 16, 2007, to March 15, 2010; 20 percent from March 16, 2010, to March 18, 2014; and 60 percent beginning March 19, 2014, are denied.

A rating of 30 percent, but no greater, for mood disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.

A TDIU beginning June 30, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


